DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1 -20 are pending. Claims 1, 2, and 12 are in independent forms. Claims 21-85 has been cancelled. 
Priority
3. 	Foreign priority has been claimed to CN application # 201610821578.2 filed on 09/12/2016. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 03/12/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 01/08/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Counterman US Patent Application Publication No. 2011/0277025 (hereinafter Counterman) in .
Regarding claim 1, Counterman discloses a network access authentication method, comprising: 
“receiving an authentication request message sent by a first serving network, the authentication request message carrying a user equipment alias identifier generated by user equipment” (see Counterman Abstract, An identifier corresponding to the user equipment is received. An alias identifier is generated based on the received user equipment identifier for use in combination with a universal user identifier to authenticate a user corresponding to the user equipment for accessing a plurality of services via the access network); 
“determining whether a local user equipment alias identifier is asynchronous with the user equipment alias identifier generated by the user equipment” (see Counterman pars. 0043-0045, If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B)); and 
Counterman does not explicitly discloses when the determination result is positive, obtaining an encrypted International Mobile Subscriber Identification Number IMSI for performing network access authentication on the user equipment. 
However, in analogues art, Norrman discloses when the determination result is positive, obtaining an encrypted International Mobile Subscriber Identification Number IMSI for performing network access authentication on the user equipment (see Norrman par. 0063, When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 2, Counterman in view of Norrman discloses the method of claim 1, 
sending a first authentication failure message to the first serving network, wherein the first authentication failure message carries a reason value for asynchronousness of the user equipment alias identifier, and the reason value for the asynchronousness of the user equipment alias identifier is used for notifying the user equipment (Counterman in par. 0045, discloses If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B). The process can then generate a notification of failed authentication, per step 413) but does not explicitly discloses to resend an attach request carrying an encrypted IMSI to the first serving network according to the reason value for the asynchronousness of the user equipment alias identifier; and obtaining the encrypted IMSI according to the attach request to perform network access (see Norrman par. 0025, sending to a second network node, which is part of the serving network, an attachment request, the attachment request comprising a first pseudonym previously generated for the mobile entity by a first network node, which is part of the home network, or the first identifier in encrypted format, encrypted in the mobile entity, and receiving, from the second network node, a second pseudonym associated with the mobile entity in response to the attachment request); and obtaining the encrypted IMSI according to the attach request to perform network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 3, Counterman in view of Norrman discloses the method of claim 1, 
sending a second authentication failure message to the first serving network (Counterman in par. 0058 discloses if the UE authentication fails at this point, no such request will be generated, and that an appropriate notification can be provided to the user. Assuming this initial UE authentication is successful, upon receipt of such credentials, the UE 103 can transmit the requested user credentials to the universal identification service module 115, per step 509. Next, the UE 103 waits for a response from the module 115, as in step 511, regarding whether the user credentials are valid or not to permit the UE 103 to access one or more of the services 105. The response (either successful or failed authentication) is then displayed, as in step 513); but does not explicitly discloses receiving an authentication request message carrying the encrypted IMSI re-sent by the first serving network according to the second authentication failure message; and obtaining the encrypted IMSI according to the authentication request message to perform network access authentication on the user equipment. However, Norrman discloses receiving an authentication request message carrying the encrypted IMSI re-sent by the first serving network according to the second authentication failure message (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym. An advantage of such embodiments is transparency to the serving network, if the pseudonym is formatted according to the same principles as an IMSI. Alternatively, the serving network node may send a new type of request, a "pseudonym request", and receive in response the pseudonym); and obtaining the encrypted IMSI according to the authentication request message to perform network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 4, Counterman in view of Norrman discloses the method of claim 1, 
Norrman further discloses sending a request message to obtain an encrypted IMSI to the first serving network (see Norrman par. 0028, 0056, send to a second network node, which is part of the serving network, an attachment request, the attachment request comprising a first pseudonym previously generated for the mobile entity by a first network node, which is part of the home network, or the first identifier in encrypted format, encrypted in the mobile entity, and receive, from the second network node, a second pseudonym associated with the mobile entity in response to the attachment request); obtaining the encrypted IMSI according to a response message of the request message (see Norrman par. 0057, Upon reception of the attach request, the MME 14 requests an Authentication Vector (AV) from the HSS 15 (arrow 2). The AV request comprises the PSE or the encrypted IMSI as sent by the UE 16); and decrypting the encrypted IMSI, feeding back an authentication response message to the first serving network, wherein the authentication response message carries a user security context, and the user security context is used for performing network access authentication on the user equipment (see Norrman par. 0096, the first identifier comprises an IMSI in encrypted format and the receiving 21 comprises receiving and decrypting the first identifier. The first identifier, e.g. IMSI, may have been encrypted at the mobile entity 6, 16 by use of a public key associated with the home network 3, 13. The identity of the mobile entity 6, 16 and user thereof is thereby protected all the way from the mobile entity 6, 16 to the first network node 5, 15 in the home network 3, 13, preventing the identity to be captured over the air interface between the mobile entity 6, 16 and the second network node 4, 14 of the serving network 2, 12).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 
Regarding claim 6, Counterman discloses a network access authentication method, comprising: 
“sending an authentication request message to a home network, the authentication request message carrying a user equipment alias identifier generated by user equipment” (see Counterman Abstract, An identifier corresponding to the user equipment is received. An alias identifier is generated based on the received user equipment identifier for use in combination with a universal user identifier to authenticate a user corresponding to the user equipment for accessing a plurality of services via the access network); 
“according to a feedback of the home network, determining that a user equipment alias identifier in the home network is asynchronous with the user equipment alias identifier generated by the user equipment” (see Counterman pars. 0043-0045, If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B)); and 
Counterman does not explicitly discloses obtaining an encrypted International Mobile Subscriber Identification Number IMSI, and sending the encrypted IMSI to the home network, so that the home network performs network access authentication on the user equipment. 
However, in analogues art, Norrman discloses obtaining an encrypted International Mobile Subscriber Identification Number IMSI, and sending the encrypted IMSI to the home network, so that the home network performs network access authentication on the user equipment (see Norrman par. 0063, When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 
 
Regarding claim 7, Counterman in view of Norrman discloses the method of claim 6, 
receiving a first authentication failure message sent by the home network, wherein the first authentication failure message carries a reason value for the asynchronousness of the user equipment alias identifier; sending an attach failure message carrying the reason value for the asynchronousness of the user equipment alias identifier to the user equipment, to notify the user equipment (Counterman in par. 0045, discloses If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B). The process can then generate a notification of failed authentication, per step 413) but does not explicitly discloses to resend an attach request carrying an encrypted IMSI to the first serving network according to the reason value for the asynchronousness of the user equipment alias identifier (see Norrman par. 0025, sending to a second network node, which is part of the serving network, an attachment request, the attachment request comprising a first pseudonym previously generated for the mobile entity by a first network node, which is part of the home network, or the first identifier in encrypted format, encrypted in the mobile entity, and receiving, from the second network node, a second pseudonym associated with the mobile entity in response to the attachment request); and obtaining the encrypted IMSI according to the attach request, and sending the encrypted IMSI to the home network, so that the home network performs network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 
 
Regarding claim 8, Counterman in view of Norrman discloses the method of claim 6, 
receiving a second authentication failure message sent by the home network (Counterman in par. 0058 discloses if the UE authentication fails at this point, no such request will be generated, and that an appropriate notification can be provided to the user. Assuming this initial UE authentication is successful, upon receipt of such credentials, the UE 103 can transmit the requested user credentials to the universal identification service module 115, per step 509. Next, the UE 103 waits for a response from the module 115, as in step 511, regarding whether the user credentials are valid or not to permit the UE 103 to access one or more of the services 105. The response (either successful or failed authentication) is then displayed, as in step 513); sending a user equipment identifier request message to the user equipment according to the second authentication failure message (see Counterman pars. 0057-0058, In step 505, the UE 103 sends user equipment credentials (along with other stored user data) to the universal identification service module 115, which generates a request for user credentials from the UE 103 upon validation of the UE 103, if the UE authentication fails at this point, no such request will be generated, and that an appropriate notification can be provided to the user); but does not explicitly discloses obtaining the encrypted IMSI according to a response of the user equipment, resending an authentication request message carrying the encrypted IMSI to the home network, so that the home network performs network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym. An advantage of such embodiments is transparency to the serving network, if the pseudonym is formatted according to the same principles as an IMSI. Alternatively, the serving network node may send a new type of request, a "pseudonym request", and receive in response the pseudonym, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 9, Counterman in view of Norrman discloses the method of claim 6, 
receiving a request message to obtain an encrypted IMSI sent by the home network (see Counterman Abstract, An identifier corresponding to the user equipment is received. An alias identifier is generated based on the received user equipment identifier for use in combination with a universal user identifier to authenticate a user corresponding to the user equipment for accessing a plurality of services via the access network);  sending a user equipment identifier request message to the user equipment according to the request message (see Counterman pars. 0057-0058, In step 505, the UE 103 sends user equipment credentials (along with other stored user data) to the universal identification service module 115, which generates a request for user credentials from the UE 103 upon validation of the UE 103, if the UE authentication fails at this point, no such request will be generated, and that an appropriate notification can be provided to the user); but does not explicitly discloses obtaining the encrypted IMSI according to a response of the user equipment, and sending the encrypted IMSI to the home network, so that the home network performs network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 11, Counterman discloses A network access authentication device, comprising: 
“a processor” (Fig. 6, processor 603); 
“a memory for storing instructions executable by the processor” (Fig. 6, Main Memory 605);
wherein the processor is configured to: 
“receive an authentication request message sent by a first serving network, the authentication request message carrying a user equipment alias identifier generated by user equipment” (see Counterman Abstract, An identifier corresponding to the user equipment is received. An alias identifier is generated based on the received user equipment identifier for use in combination with a universal user identifier to authenticate a user corresponding to the user equipment for accessing a plurality of services via the access network); 
 “determine whether a local user equipment alias identifier is asynchronous with a user equipment alias identifier generated by the user equipment” (see Counterman pars. 0043-0045, If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B));  and 
Counterman does not explicitly discloses when the determination result is positive, obtain an encrypted International Mobile Subscriber Identification Number IMSI for performing network access authentication on the user equipment. 
However, in analogues art, Norrman discloses when the determination result is positive, obtain an encrypted International Mobile Subscriber Identification Number IMSI for performing network access authentication on the user equipment (see Norrman par. 0063, When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 12, Counterman in view of Norrman discloses the device of claim 11, 
wherein the processor is configured to send a first authentication failure message to the first serving network, wherein the first authentication failure message carries a reason value for the asynchronousness of the user equipment alias identifier, and the reason value for the asynchronousness of the user equipment alias identifier is used for notifying the user equipment (Counterman in par. 0045, discloses If the UE 103 is authenticated (as determined in step 405), the universal identification service module 115 obtains a set of user credentials directly from the UE 103 (or from the user through the UE 103), and validates these credentials (per step 407) based on a comparison of stored data within database 203. If the process determines either that the user equipment (per step 405) or the user credentials (per step 409) is not authenticated or not validated, then, in step 411, the user or UE 103 is declared unauthenticated (shown in FIG. 4B). The process can then generate a notification of failed authentication, per step 413) but does not explicitly discloses to resend an attach request carrying an encrypted IMSI to the first serving network according to the reason value for the asynchronousness of the user equipment alias identifier; obtain the encrypted IMSI according to the attach request, and perform network access authentication on the user equipment.
However, Norrman discloses to resend an attach request carrying an encrypted IMSI to the first serving network according to the reason value for the asynchronousness of the user equipment alias identifier (see Norrman par. 0025, sending to a second network node, which is part of the serving network, an attachment request, the attachment request comprising a first pseudonym previously generated for the mobile entity by a first network node, which is part of the home network, or the first identifier in encrypted format, encrypted in the mobile entity, and receiving, from the second network node, a second pseudonym associated with the mobile entity in response to the attachment request); obtain the encrypted IMSI according to the attach request, and perform network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 

Regarding claim 13, the device of claim 11, wherein the processor is configured to send a second authentication failure message to the first serving network (Counterman in par. 0058 discloses if the UE authentication fails at this point, no such request will be generated, and that an appropriate notification can be provided to the user. Assuming this initial UE authentication is successful, upon receipt of such credentials, the UE 103 can transmit the requested user credentials to the universal identification service module 115, per step 509. Next, the UE 103 waits for a response from the module 115, as in step 511, regarding whether the user credentials are valid or not to permit the UE 103 to access one or more of the services 105. The response (either successful or failed authentication) is then displayed, as in step 513); but does not explicitly discloses receive an authentication request message carrying the encrypted IMSI re-sent by the first serving network according to the second authentication failure message; and obtain the encrypted IMSI according to the authentication request message to perform network access authentication on the user equipment.
However, Norrman discloses receive an authentication request message carrying the encrypted IMSI re-sent by the first serving network according to the second authentication failure message (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym. An advantage of such embodiments is transparency to the serving network, if the pseudonym is formatted according to the same principles as an IMSI. Alternatively, the serving network node may send a new type of request, a "pseudonym request", and receive in response the pseudonym); and obtain the encrypted IMSI according to the authentication request message to perform network access authentication on the user equipment (see Norrman par. 0045, the serving network node may issue a conventional IMSI request, but receive in response an encrypted IMSI or a pseudonym).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 
 
Regarding claim 14, Counterman in view of Norrman discloses the device of claim 11, 
wherein the processor is configured to send a request message to obtain an encrypted IMSI to the first serving network (see Norrman par. 0028, 0056, send to a second network node, which is part of the serving network, an attachment request, the attachment request comprising a first pseudonym previously generated for the mobile entity by a first network node, which is part of the home network, or the first identifier in encrypted format, encrypted in the mobile entity, and receive, from the second network node, a second pseudonym associated with the mobile entity in response to the attachment request); obtain the encrypted IMSI according to a response message of the request message (see Norrman par. 0057, Upon reception of the attach request, the MME 14 requests an Authentication Vector (AV) from the HSS 15 (arrow 2). The AV request comprises the PSE or the encrypted IMSI as sent by the UE 16); decrypt the encrypted IMSI, and feed back an authentication response message to the first serving network, wherein the authentication response message carries a user security context, and the user security context is used for performing network access authentication on the user equipment (see Norrman par. 0096, the first identifier comprises an IMSI in encrypted format and the receiving 21 comprises receiving and decrypting the first identifier. The first identifier, e.g. IMSI, may have been encrypted at the mobile entity 6, 16 by use of a public key associated with the home network 3, 13. The identity of the mobile entity 6, 16 and user thereof is thereby protected all the way from the mobile entity 6, 16 to the first network node 5, 15 in the home network 3, 13, preventing the identity to be captured over the air interface between the mobile entity 6, 16 and the second network node 4, 14 of the serving network 2, 12).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Norrman into the system of Counterman to encrypt a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network (see Norrman par. 0046). 
Allowable Subject Matter
8. 	Claims 5, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be
reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433